SIMPSON, J.
— The defendant (appellant) in this case was convicted of an assault with intent to murder. The only question presented by the record is the refusal of the court to give the charge set out in the record. *594Referring to tbe latter part of said charge, it cannot be said to be a right of a defendant to have the court ad--monish the jury on the subject of following the charges given by the court.
The judgment of the court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.